270 F.2d 800
Charles HOWARD, Appellant,v.UNITED STATES of America, Appellee.
No. 13631.
United States Court of Appeals Sixth Circuit.
June 4, 1959.

Appellant not represented.
Fred W. Kaess, U. S. Atty., George E. Woods, Asst. U. S. Atty., Detroit, Mich., for appellee.
Before MARTIN, Chief Judge, and ALLEN and SHACKELFORD MILLER, Jr., Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion to vacate a ten-year sentence imposed upon a plea of guilty of the crime of bank robbery.


2
From the clear and elucidating opinion of United States District Judge Freeman, it appears that the appellant, Charles Howard, was represented by counsel at the time he entered his plea of guilty to the charge of violation of the Federal Bank Robbery Statute, 18 U.S. C.A. § 2113. His parents were also present; and the Court advised him fully of his right to trial by jury and carefully brought out by questioning that the appellant entered his plea of guilty freely and voluntarily without any promises, threats, or inducements, and that he was in fact guilty of the serious offense charged.


3
It is obvious, from the district judge's opinion and from the record in the case, that appellant is not entitled to relief under Title 28, section 2255 of the United States Code.


4
Accordingly, the judgment of the district court, denying the motion to vacate sentence, is affirmed.